Case 1:20-cr-00043-GBD Document 41 Filed 12/027/30~-Rage 1of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee ee eee ee ee eee ee ee ee ee eee X
UNITED STATES OF AMERICA,
-against-
RODOLFO DIAZ, JR., and : 20 Crim. 43 (GBD)
CESAR FERNANDEZ-RODRIGUEZ, :
Defendants. :
a xX

GEORGE B. DANIELS, United States District Judge:

The parties’ request for an adjournment of the status conference scheduled for December
2, 2020, (ECF No. 40), is GRANTED. The December 2, 2020 status conference is canceled. A
plea hearing for Defendant Cesar Fernandez-Rodriguez is scheduled for February 3, 2021 at 9:00
am. A plea hearing for Defendant Rodolfo Diaz, Jr. is scheduled for February 4, 2021 at 10:00
a.m. Both plea hearings will occur by videoconference. On the Government’s motion, made with
the Defendants’ consent, time is excluded in the interest of justice pursuant to the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), until February 4, 2021.
Dated: New York, New York

December 2, 2020
SO ORDERED.

Ney v 4 Dowel,

GEPRGH B. DANIELS
United States District Judge

 

 
